Case 1:19-cr-00194-CG-B Document 39 Filed 07/31/20 Page 1 of 3         PageID #: 167




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
                                            )
vs.                                         )   CRIMINAL ACTION 19-00194-CG
                                            )
FREDRICK TYRONE EIRBY,                      )
                                            )
       Defendant.                           )

                         FINAL ORDER OF FORFEITURE

      This cause now comes before the Court upon the United States’ motion for a

Final Order of Forfeiture for the following property:

      One North American Arms, .22 caliber revolver, Serial Number
      E334429;

      One Jimenez Arms, Inc., .380 caliber pistol, Serial Number
      150071;

      Five (5) rounds .22 magnum ammunition; and

      Six (6) rounds of .380 caliber ammunition

      The Court hereby finds that the motion is due to be granted, for the reasons

set forth therein and as set out below:

      On April 6, 2020 the United States filed a motion for preliminary order of

forfeiture for the firearms and ammunition listed above. (Doc. 21) In that motion,

the United States established the defendants’ interest in the property and the nexus

between the property and the defendants’ conviction for Count One of the

Indictment. On April 6, 2020, pursuant to 18 U.S.C. § 924(d), Title 28 U.S.C. §

2461(c) and Fed. R. Cr. P. 32.2(b)(2), the Court entered a preliminary order of
Case 1:19-cr-00194-CG-B Document 39 Filed 07/31/20 Page 2 of 3            PageID #: 168




forfeiture for the firearms and ammunition. (Doc. 22)

       In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R. Crim. P.

32.2(b)(6), the United States published notice of the forfeiture, and of its intent to

dispose of the firearms and ammunition, on the official government website,

www.forfeiture.gov, beginning on April 8, 2020 and ending on May 11, 2020. The

publication gave notice to all third parties with a legal interest in the property to

file with the Clerk of the Court, 155 St. Joseph Street, Mobile, AL 36602, and a copy

served upon Assistant United States Attorney Gina S. Vann, 63 South Royal Street,

Suite 600, Mobile, AL 36602, a petition to adjudicate their interest within 60 days of

the first date of publication. No third party filed a petition or claimed an interest in

the property, and the time for filing any such petition has expired. (Doc. 26)

       Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the firearms

and ammunition became final as to the defendant, Fredrick Tyrone Eirby, at the

time of sentencing and was made a part of the sentence and included in the

judgment. (Doc. 36, PageID.154)

       Thus, the United States has met all statutory requirements for the forfeiture

of the firearms and ammunition, and it is appropriate for the Court to enter a final

order of forfeiture.

       NOW, THEREFORE, the Court having considered the matter and having

been fully advised in the premises, it is hereby ORDERED, ADJUDGED and

DECREED that for good cause shown, the United States’ motion is GRANTED.

Under 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(c)(2), all



                                            2
Case 1:19-cr-00194-CG-B Document 39 Filed 07/31/20 Page 3 of 3          PageID #: 169




right, title, and interest in the firearms and ammunition are CONDEMNED,

FORFEITED and VESTED in the United States for disposition according to law;

and

      IT IS FURTHER ORDERED that the Federal Bureau of Investigation or

other duly authorized federal agency take the firearms and ammunition into its

secure custody and control for disposition according to law; and,

      IT IS FURTHER ORDERED that pursuant to 21U.S.C. § 853(n)(7), the

United States of America has clear title to the firearms and ammunition and may

warrant good title to any subsequent purchaser or transferee; and

      IT IS FURTHER ORDERED that the Federal Bureau of Investigation or

other duly authorized federal agency is hereby authorized to dispose of the firearms

and ammunition in accordance with the law; and

      IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this

case for the purpose of enforcing this Order.

      DONE AND ORDERED this 31st day of July, 2020.

                                  /s/Callie V. S. Granade
                                  Senior United States District Judge




                                          3
